DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turin (Patent No.: US 6226613B1).
With respect to claim 1:
Turin discloses an apparatus for feature-based communications, the apparatus comprising: a receiver for receiving, from at least one transmitting electronic device (ED), a set of received features representing a subject (fig.1, item 100 is an information source that is being transmitted from antenna 120 through channel 130 to receiver 150), each received feature providing 5information about a respective probability distribution that each represents one or more aspects of the subject (col.3, line 16-31 ); a translator for translating the set of received features into a set of transmission features representing the subject (fig.1, item 150 with decoder 160 for translating features), each transmission feature providing information about a respective probability distribution that each represents one or 10more aspects of the subject, at least one probability distribution represented by the set of transmission features being different from the set of received features (col.3, line 16-31 ); and a transmitter for transmitting the set of transmission features to at least one receiving ED (fig.1, item 110 with a transmitter for transmitting through a channel to device 150).
With respect to claim 2:
Turin discloses the apparatus of claim 1, wherein the translator comprises: 15a feature decoder configured to recover, from the set of received features, a set of recovered information about the subject from the probability distributions of the received features (fig. 1, item 150 with a decoder 160); and a feature encoder configured to extract one or more transmission features from the set of recovered information and generate the set of transmission features 20that compresses the recovered information by a compression ratio (fig. 1, item 110 with decoder to extract features from recovered information).
With respect to claim 13:
Turin discloses an apparatus for feature-based communications, the apparatus comprising: a receiver for receiving over a transmission channel, from a base station (BS), a set of transmitted features representing a subject (fig.1, item 100 is an information source that is being transmitted from antenna 120 through channel 130 to receiver 150),, each transmitted feature 10providing information about a respective probability distribution that each represents one or more aspects of the subject (col.3, line 16-31 ); and a feature decoder configured to recover, from the set of transmitted features, a set of recovered information about the subject (fig.1, item 150 with decoder 160 for translating features as in col. 3, line 16-31).
With respect to claim 14:
Turin discloses the apparatus of claim 13, wherein the feature decoder implements a 15probabilistic decoder to recover the set of recovered information from the probability distributions of the transmitted features (col. 3, line 16-31).  
With respect to claim 15:
Turin discloses the apparatus of claim 13, further comprising a machine application configured to process the recovered information to make a machine-based decision (col.2, line 35-36).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Turin (Patent No.: US 6226613B1) as applied to claim 1 above, and further in view of KUDO (Pub. No.: US 2022/0005233A1).
With respect to claim 3:
The rejection of claim 1 is incorporated; Turin does not explicitly disclose wherein the feature encoder implements a probabilistic encoder to provide the compression ratio that satisfies a predetermined physical channel capacity limit for a transmission channel. KUDO discloses providing compression ratio that satisfies a predetermined physical channel capacity (parag.0060, 0072). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of KUDO into the teaching of Turin in order to provide a technology capable of compressing the size of data to a desired size while suppressing an increase in a processing time and deterioration in encoding efficiency.

Claims 5, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Turin (Patent No.: US 6226613B1) as applied to claim 1 above, and further in view of RACAPE (Pub. No.: US 2022/0188633A1).
With respect to claims 5, 17:
 The rejection of claim 1 is incorporated; Turin does not explicitly disclose wherein the translator is implemented using a deep neural network (DNN).  
	RACAPE discloses translator is implemented using a deep neural network (DNN) (parag. 0040 and 0091). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of RACAPE into the teaching of Turin in order to achieve high compression efficiency.
With respect to claim 9:
Turin discloses the apparatus wherein the transmitter is configured to: 15assign a sub-channel for transmission of each respective transmission feature, the assigning being based on a relative importance of each transmission feature; and transmit the set of transmission features over the sub-channels (col.2, line 21-32).  
 

Allowable Subject Matter

Claims 19-20 allowed.

Claims 4, 6-8, 10-12, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649